
	

113 HR 5269 IH: Hold Accountable and Lend Transparency on Campus Sexual Violence Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5269
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. Speier (for herself, Mr. Meehan, Ms. Lee of California, Ms. Jackson Lee, Ms. Norton, and Ms. Chu) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Higher Education Act of 1965 to increase transparency and reporting on campus sexual
			 violence, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Hold Accountable and Lend Transparency on Campus Sexual Violence Act or the HALT Campus Sexual Violence Act.
		2.Disclosure of Enforcement Actions
			(a)Disclosure of program reviews and open investigationsThe Department of Education Organization Act is amended—
				(1)in section 203(b) (20 U.S.C. 3413(b)) by adding at the end the following:
					
						(3)The Assistant Secretary for Civil Rights shall make publicly available on the Department’s website,
			 a list of institutions under investigation, and a copy of program reviews
			 and resolution agreements entered into with the Secretary or Attorney
			 General, under title IX of the Education Amendments of 1972 (20 U.S.C.
			 1681 et seq.) or title IV of the Civil Rights Act of 1964 (42 U.S.C. 2000c
			 et seq.).
						(4)Not later than 30 days after the termination of the resolution agreements described in paragraph
			 (3), the Assistant Secretary for Civil Rights shall transmit to the
			 Secretary, the President, and the Congress, and make publicly available on
			 the Department’s website, the letter terminating the Department of
			 Education's monitoring of such agreements.; and
				(2)in section 205 (20 U.S.C. 3415) by adding at the end the following:
					
						(c)The Assistant Secretary for Postsecondary Education shall make publicly available on the
			 Department’s website, a list of institutions under investigation, and a
			 copy of the program reviews, fines levied, and resolution agreements
			 entered into with the Secretary or Attorney General, under subsection
			 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f))..
				(b)Inspector GeneralNo later than January 1, 2016, the Inspector General of the Department of Education shall submit to
			 Congress and make publicly available, a report reviewing compliance of
			 sections (3) and (4) of section 203(b) and section 205(c) of the
			 Department of Education Organization Act (20 U.S.C. 3413(b); 2415), as
			 added by subsection (a) of this section.
			3.Authority to Levy FinesSection 203(c) of the Department of Education Organization Act is amended—
			(1)by striking and at the end of paragraph (3);
			(2)by striking the period at the end of paragraph (4) and inserting ; and; and
			(3)by adding at the end the following:
				
					(5)to impose a civil penalty to be paid by institution of higher education that has violated a law
			 under the jurisdiction of the Office for Civil Rights, the amount of which
			 shall be determined by the gravity of the violation, and the imposition of
			 which shall not preclude other remedies available under Federal law..
			4.Climate surveysParagraph (1) of section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is further
			 amended by adding at the end the following:
			
				(K)Beginning October 1, 2016, statistics based upon a sexual violence climate survey conducted not
			 later than April 1, 2015, and every year thereafter—
					(i)which is developed and approved by the Secretary, in consultation with the Director of the Centers
			 for Disease Control of the Department of Health and Human Services and the
			 Attorney General, except that the National Intimate Partner and Sexual
			 Violence Survey developed by the National Center for Injury Prevention and
			 Control of the Centers for Disease Control and Prevention may be used for
			 purposes of this subparagraph until the sexual violence climate survey has
			 been developed; and
					(ii)which assesses the occurrence on campus or in a noncampus building or property during the preceding
			 calendar year for which data is available of—
						(I)instances of domestic violence, dating violence, sexual assault, and stalking;
						(II)indicators of discrimination, and positive and negative trends for intimate relationships
			 regardless of gender or sexual orientation;
						(III)the effectiveness of campus policies designed to improve relationships between students regardless
			 of gender or sexual orientation;
						(IV)the effectiveness of current processes for complaints on and investigations into sex-based,
			 race-based, national origin-based, sexual-orientation based,
			 gender-identity based, and disability-based harassment, assault,
			 discrimination, domestic violence, dating violence, and stalking;
						(V)perpetration of domestic violence, dating violence, sexual assault, and stalking; and
						(VI)any other issues relating to sex-based, race-based, national origin-based, sexual-orientation
			 based, gender-identity based, and disability-based discrimination,
			 harassment, assault, domestic violence, dating violence, and assault, as
			 appropriate.
						.
		5.Creation of a private right of actionSection 485(f)(14) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(14)) is amended to read
			 as follows:
			
				(14)
					(A)Subject to subparagraph (C), an aggrieved individual may allege a violation of this subsection in a
			 judicial proceeding. A court may award an aggrieved individual all
			 appropriate relief, including equitable relief, compensatory damages, cost
			 of the action, and remedial action.
					(B)This paragraph shall not be construed to preclude an aggrieved individual from obtaining other
			 remedies under any other provision of law or to require such individual to
			 exhaust any administrative complaint process or notice-of-claim
			 requirement before seeking redress under this paragraph.
					(C)For actions brought pursuant to this paragraph, the statute of limitations period shall be
			 determined in accordance with section 1658(a) of title 28, United States
			 Code. The tolling of any such limitations period shall be determined in
			 accordance with section 1979 of the Revised Statutes of the United States
			 (42 U.S.C. 1983) in the forum State..
		6.Increase of Clery Act penaltiesSection 485(f)(13) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(13)) is amended—
			(1)by striking in the same amount and; and
			(2)by inserting before the period at the end the following: , except that such section shall be applied by substituting $100,000 for $25,000.
			7.Notification of policies aimed at prevention of sexual violence
			(a)In generalParagraph (8) of section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended
			 by adding at end the following:
				
					(D)The policy described in subparagraph (A) shall be—
						(i)using simple and understandable language and clear formatting; and
						(ii)made available and posted on the institution’s public website, and in conspicuous places in and
			 around student housing, dormitories, and academic buildings where students
			 are likely to see it.
						(E)The policy described in subparagraph (A) shall be provided, on an annual basis, to each student
			 group, student team, or student organization which is part of such
			 institution, is recognized by the institution, or permitted by the
			 institution to use its name or facilities or is known by the institution
			 to act as an unaffiliated student group, student team, or student
			 organization, and each institution of higher education described in
			 subparagraph (A) shall ensure that each such group, team, or organization
			 distributes a copy of such policy to each of its members, plebes, pledges,
			 or applicants for membership.
					(F)An institution’s compliance with subparagraph (E) with respect to an unaffiliated student group,
			 student team, or student organization shall not constitute evidence of the
			 institution's recognition or endorsement of such unaffiliated group, team,
			 or organization.
					.
			(b)Comptroller reviewNot later than August 1, 2016, the Comptroller General of the United States shall report to the
			 Committee on Education and the Workforce of the House of Representatives
			 and the Committee on Health, Education, Labor, and Pensions of the Senate
			 on—
				(1)the implementation of section 485(f)(8) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(8)),
			 as amended by subsection (a) of this section, including—
					(A)the extent to which institutions of higher education have developed the statement of policy
			 required under subparagraph (A) of such section 485(f)(8) (20 U.S.C.
			 1092(f)(8));
					(B)how institutions of higher education are—
						(i)distributing such statement of policy; and
						(ii)determining whether the policy is received and understood by students; and
						(C)the Secretary of Education’s oversight of the compliance of institutions of higher education with
			 respect to the statement of policy requirements under such section
			 485(f)(8) (20 U.S.C. 1092(f)(8)), including efforts, in consultation with
			 the Attorney General, to provide technical assistance to institutions of
			 higher education in complying with such requirements; and
					(2)any changes in the numbers of sex offenses, sexual assaults, domestic violence, dating violence,
			 sexual assault or stalking incidents reported to campus security
			 authorities or local police agencies as indicated by the annual security
			 reports distributed under paragraph (1) of section 485(f) of the Higher
			 Education Act of 1965 (20 U.S.C. 1092(f)).
				8.Campus sexual violence task force
			(a)Campus sexual violence task forceNot later than 180 days after the date of enactment of this Act, the Secretary of Education and the
			 Attorney General shall create a joint interagency task force to be known
			 as the Campus Sexual Violence Task Force that shall—
				(1)provide pertinent information to the Secretary of Education, Attorney General, Congress, and the
			 public with respect to campus sexual violence prevention, investigations,
			 and responses, including the creation of a consistent, public complaint
			 processes for violations of title IX of the Education Amendments of 1972
			 (20 U.S.C. 1681 et seq.) and section 485(f) of the Higher Education Act of
			 1965 (20 U.S.C. 1092(f) et seq.);
				(2)provide guidance to institutions of higher education for establishing sexual assault prevention and
			 response teams;
				(3)develop recommendations for institutions of higher education on providing survivor resources,
			 including healthcare, rape kits, sexual assault nurse examiners, and
			 confidential advocates on campus;
				(4)develop recommendations for best practices for responses and prevention with respect to sexual
			 violence for educational institutions, taking into consideration an
			 institution’s size and resources;
				(5)solicit input from survivors, advocates, institutions of higher education, and other public
			 stakeholders;
				(6)review the Department of Education’s authority under section 902 of the Education Amendments of
			 1972 (20 U.S.C. 1682) to levy intermediate fines for noncompliance with
			 title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and
			 the advisability of additional remedies for such noncompliance, in
			 addition to the remedies already available under Federal law; and
				(7)create a plan described in subsection (c).
				(b)Personnel details
				(1)Authority to detailNotwithstanding any other provision of law, the head of an element of any Federal agency that is
			 funded under the Violence Against Women Act of 1994 (42 U.S.C. 13925 et
			 seq.) may detail an officer or employee of such element to the Campus
			 Sexual Violence Task Force or to the Secretary of Education to assist the
			 Task Force with the duties described in subsection (a), as jointly agreed
			 to by the head of such element and the Task Force.
				(2)Basis for detailA personnel detail made under paragraph (1) may be made—
					(A)for a period of not more than 3 years; and
					(B)on a reimbursable or nonreimbursable basis.
					(c)Additional planNot later than 270 days after the date of enactment of this Act, the Campus Sexual Violence Task
			 Force shall submit to Congress a plan for recruiting, retaining, and
			 training a highly qualified workforce employed by the Department of
			 Education to carry out investigation of complaints alleging a violation of
			 title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) or
			 section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)),
			 and enforcement of such title IX (20 U.S.C. 1681 et seq.) or such section
			 485(f) (20 U.S.C. 1092(f)), with respect to campus sexual violence. Such
			 plan shall include—
				(1)an assessment of the capabilities of the current workforce carrying out such investigation and
			 enforcement;
				(2)an examination of issues of recruiting, retention, and the professional development of such
			 workforce, including the possibility of providing retention bonuses or
			 other forms of compensation for the purpose of ensuring the Department of
			 Education has the capacity, in both personnel and skills, needed to
			 properly perform its mission and provide adequate oversight of educational
			 institutions;
				(3)an assessment of the benefits of outreach and training with both law enforcement agencies and
			 institutions of higher education with respect to such workforce;
				(4)developing best practices for interviewing and investigating sexual violence, including guidance on
			 evidentiary standards for administrative responses;
				(5)an examination of best practices for making institutions of higher education aware of the most
			 effective campus sexual violence prevention, investigation, and response
			 practices and identifying areas where more research should be conducted;
			 and
				(6)strategies for addressing such other matters as the Secretary of Education considers necessary to
			 campus sexual violence prevention, investigation, and responses.
				(d)Annual reportThe Campus Sexual Violence Task Force shall report to Congress on an annual basis, and make
			 publicly available, a report of its activities and any update of the plan
			 required under subsection (c) (20 U.S.C. 1092(f)), including the number of
			 complaints received regarding sexual violence (including violence on the
			 basis of sexual orientation and gender identity), the number of open
			 investigations, the average time to complete an investigation, the number
			 of investigations initiated based on complaints, and the number of
			 investigations initiated by the Department of Education.
			(e)Authorization of appropriations
				(1)Title IX of the Education Amendments of 1972There are authorized to be appropriated for training, hiring, and retaining a workforce exclusively
			 dedicated to investigation and enforcement of title IX of the Education
			 Amendments of 1972 (20 U.S.C. 1681 et seq.) provisions with respect to
			 sexual violence, for fiscal year 2015 and each of the 4 succeeding fiscal
			 years, an amount that is equal to the sum of the amounts appropriated for
			 such purpose for fiscal year 2014 plus $5,000,000.
				(2)Section 485(f) of the Higher Education Act of 1965There are authorized to be appropriated for training, hiring, and retaining a workforce exclusively
			 dedicated to investigation and enforcement of section 485(f) of the Higher
			 Education Act of 1965 (20 U.S.C. 1092(f)), for fiscal year 2015 and each
			 of the 4 succeeding fiscal years, an amount that is equal to the sum of
			 the amounts appropriated for such purpose for fiscal year 2014 plus
			 $5,000,000.
				(f)DefinitionsIn this section:
				(1)The term educational institution includes an institution of higher education, an elementary school, or a secondary school.
				(2)The terms elementary school and secondary school have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
				(3)The term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).
				(4)The term sexual assault means offense that meets the definition of rape, fondling, incest, or statutory rape under—
					(A)the Uniform Crime Report of the Federal Bureau of Investigation; and
					(B)the proposed regulations published by the Department of Education in the Federal Register on June
			 20, 2014, for appendix A of subpart D of part 668, Code of Federal
			 Regulations (79 Fed. Reg. 35461).
					9.Conforming amendmentsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—
			(1)in paragraph (1)(F)(i)(II), by striking sex offenses, forcible or nonforcible and inserting sexual assault; and
			(2)by amending paragraph (6)(A)(v) to read as follows:
				
					(v)The term sexual assault has the meaning of an offense that meets the definition of rape, fondling, incest, or statutory
			 rape under—
						(I)the Uniform Crime Report of the Federal Bureau of Investigation; and
						(II)the proposed regulations published by the Department of Education in the Federal Register on June
			 20, 2014, for appendix A of subpart D of part 668, Code of Federal
			 Regulations (79 Fed. Reg. 35461)..
			
